 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEPHANIE DIDINGER,                               No. 2:17-CV-1320-DMC
12                       Plaintiff,
13           v.                                         MEMORANDUM OPINION AND ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pursuant to the written consent of all parties (Docs. 6 and 7), this case is before the undersigned

21   as the presiding judge for all purposes, including entry of final judgment. See 28 U.S.C. § 636(c).

22   Pending before the court are the parties’ briefs on the merits (Docs. 11, 12, and 13).

23                  The court reviews the Commissioner’s final decision to determine whether it is:

24   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

25   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

26   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

27   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support

28   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,
                                                        1
 1   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 2   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 3   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not affirm the Commissioner’s

 4   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 5   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 6   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 7   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 8   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

 9   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

10   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

11   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

12   Cir. 1988).

13                  For the reasons discussed below, the Commissioner’s final decision is affirmed.

14

15                           I. THE DISABILITY EVALUATION PROCESS

16                  To achieve uniformity of decisions, the Commissioner employs a five-step

17   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R.

18   §§ 404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:

19                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
20                                  not disabled and the claim is denied;
21                  Step 2          If the claimant is not engaged in substantial gainful activity,
                                    determination whether the claimant has a severe
22                                  impairment; if not, the claimant is presumed not disabled
                                    and the claim is denied;
23
                    Step 3          If the claimant has one or more severe impairments,
24                                  determination whether any such severe impairment meets
                                    or medically equals an impairment listed in the regulations;
25                                  if the claimant has such an impairment, the claimant is
                                    presumed disabled and the clam is granted;
26
27   ///
28   ///
                                                         2
 1                  Step 4         If the claimant’s impairment is not listed in the regulations,
                                   determination whether the impairment prevents the
 2                                 claimant from performing past work in light of the
                                   claimant’s residual functional capacity; if not, the claimant
 3                                 is presumed not disabled and the claim is denied;

 4                  Step 5         If the impairment prevents the claimant from performing
                                   past work, determination whether, in light of the claimant’s
 5                                 residual functional capacity, the claimant can engage in
                                   other types of substantial gainful work that exist in the
 6                                 national economy; if so, the claimant is not disabled and
                                   the claim is denied.
 7
                    See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).
 8

 9                  To qualify for benefits, the claimant must establish the inability to engage in

10   substantial gainful activity due to a medically determinable physical or mental impairment which

11   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

12   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

13   impairment of such severity the claimant is unable to engage in previous work and cannot,

14   considering the claimant’s age, education, and work experience, engage in any other kind of

15   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

16   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

17   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

18                  The claimant establishes a prima facie case by showing that a physical or mental

19   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

20   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

21   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

22   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

23   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

24   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

25   ///

26   ///

27   ///

28   ///
                                                       3
 1                              II. THE COMMISSIONER’S FINDINGS

 2                  Plaintiff applied for social security benefits on May 4, 2016. See CAR 39.1 In the

 3   application, plaintiff claims disability began on May 1, 2011. See id. In her opening brief,

 4   plaintiff alleges disability arising from limitations related to lymphoma, diagnosed in 2011.

 5   Plaintiff’s claim was initially denied. Following denial of reconsideration, plaintiff requested an

 6   administrative hearing, which was held on December 27, 2016, before Administrative Law Judge

 7   (ALJ) Jean R. Kerins. In a February 28, 2017, decision, the ALJ concluded that plaintiff was not

 8   disabled at any time from the alleged onset date through December 31, 2016 (the date last

 9   insured) based on the following relevant findings:

10                  1.      Through the date last insured, the claimant had the following
                            severe impairment(s): fatigue and situational anxiety;
11
                    2.      Through the date last insured, the claimant did not have an
12                          impairment or combination of impairments that meets or medically
                            equals an impairment listed in the regulations;
13
                    3.      Through the date last insured, the claimant had the following
14                          residual functional capacity: sedentary work; the claimant can
                            understand, remember, and carry out simple and detailed
15                          instructions; she can maintain concentration, persistence, and pace
                            for two hours in an eight-hour workday;
16
                    4.      Considering the claimant’s age, education, work experience,
17                          residual functional capacity, and vocational expert testimony,
                            through the date last insured the claimant could have performed
18                          her past relevant work as a graphic designer;
19                  5.      Considering the claimant’s age, education, work experience,
                            transferability of skills, residual functional capacity, and vocational
20                          expert testimony, through the date last insured there were jobs that
                            existed in significant numbers in the national economy that the
21                          claimant could have performed; and
22                  6.      Considering the claimant’s age, education, work experience,
                            residual functional capacity, and Medical-Vocational Guidelines,
23                          the claimant was considered “not disabled” through the date last
                            insured.
24
                    See id. at 41-61.
25

26   After the Appeals Council declined review on April 25, 2017, this appeal followed.
27
            1
                   Citations are the to the Certified Administrative Record (CAR) lodged on January
28   16, 2018 (Doc. 10).
                                                       4
 1                                               III. DISCUSSION

 2                   In her opening brief, plaintiff argues: (1) at Step 4, the ALJ failed to provide clear

 3   and convincing reasons for rejecting the opinions of consultative examining physician, Robert

 4   James Spensley, M.D., who opined as to limitations which would prevent plaintiff from

 5   performing past relevant work; (2) the ALJ erred at Step 5 by relying on vocational expert

 6   testimony in response to hypothetical question which did not reflect moderate limitations in

 7   concentration, persistence, and pace; and (3) the ALJ erred further at Step 5 with respect to

 8   transferability of skills to other work.2

 9           A.      Medical Opinions

10                   1.      The ALJ’s Analysis

11                   At Step 4 of the sequential evaluation process, the ALJ weighed the various medial

12   opinions of record to determine plaintiff’s residual functional capacity through the date last

13   insured. See CAR 51-59. Specifically, the ALJ evaluated the opinions of primary care physician,

14   Dr. Patella, testifying medical expert, Dr. Sklaroff, and consultative examining physician, Dr.

15   Spensley. See id. The ALJ also discussed records from treating oncologists, Drs. Kohrt and

16   Miller, but those sources appear not to have rendered opinions regarding plaintiff’s functional

17   capabilities. The ALJ rejected Dr. Sklaroff’s opinion plaintiff could perform medium work. See

18   id. at 57. As outlined above, the ALJ found instead plaintiff could only perform work at the

19   sedentary exertional level through the date last insured. The ALJ also rejected the opinions

20           2
                     The ALJ made three independent vocational findings at Step 5, each sufficient to
     support the ultimate disability conclusion in the event the court finds no error with respect to the
21   ALJ’s evaluation of Dr. Spensley’s opinions and residual functional capacity finding at Step 4.
     First, based on vocational expert testimony, the ALJ concluded plaintiff could perform her past
22   relevant work. Second, also based on vocational expert testimony, the ALJ concluded plaintiff
     could perform other work due, in part, to transferability of skills from past work. Third, the ALJ
23   concluded plaintiff was not disabled based on application of the Medical-Vocational Guidelines
     given plaintiff’s ability to perform substantially all of the demands of sedentary work. Plaintiff
24   does not appear to challenge the ALJ’s third alternative Step 5 finding based on application of the
     Medical-Vocational Guidelines. Because the ALJ articulated three independently sufficient
25   rationale supporting the vocational findings at Step 5, absent a persuasive argument relating to the
     Medical-Vocational Guidelines, plaintiff’s arguments challenging the ALJ’s vocational findings
26   are somewhat academic because any error would be inconsequential to the ultimate disability
     determination. Despite the absence of any argument relating to the ALJ’s third alternative
27   vocational finding, the court will nonetheless consider plaintiff’s arguments concerning the ALJ’s
     first two alternative vocational findings, recognizing that any such discussion constitutes dictum
28   because it does not have a bearing on the result of the case.
                                                         5
 1   expressed by Dr. Patella regarding plaintiff’s mental capabilities. See id. at 58-59. Plaintiff

 2   raises no claims of error with respect to the ALJ’s evaluation of the opinions expressed by Drs.

 3   Sklaroff and Patella.

 4                  As to Dr. Spensley, who performed a consultative examination and rendered

 5   opinions regarding plaintiff’s mental capabilities, the ALJ stated:

 6                  . . .On January 6, 2017, Dr. Spensley interviewed the claimant who
                    described her symptoms. She told Dr. Spensley that she is more
 7                  emotional, she runs her own business but has no “oomph,” and she can no
                    longer multitask. She becomes anxious if she tries to multitask and then
 8                  “is unable to do anything.” She lets a lot of things go at work due to lack
                    of energy. She described that her work has many deadlines and she has
 9                  had to decrease her work schedule to one job at a time. As a result, her
                    income decreased by 75%.
10
                    The claimant told Dr. Spensley that “for a number of months” prior to
11                  diagnosis of lymphoma, she “was getting less done.” She said her
                    lymphoma “is a slow growing one, which required a lot of watchful
12                  waiting.” She tries not to worry but her efforts in this regard have not
                    been particularly successful. She expressed concern that she requires PET
13                  scans three times per year and worries the radiation will cause leukemia.
                    She feels there is little she can do to manage the lymphoma.
14
                    She told Dr. Spensley that over the past year or two she has become
15                  increasingly tired and has sleep problems as well due to chronically
                    worrying when she is not occupied with some sort of task. She has more
16                  flexibility working at home, than if she had an 8:00 to 5:00 job and
                    continued to allege she cannot do “anything close to what she is
17                  accustomed to.” She thought she had a thyroid problem but multiple tests
                    did not show such a problem. She also alleged she has asthma for which
18                  she occasionally uses an inhaler but tries to avoid using it if at all possible
                    adjusting her life to minimize exposure to allergens by staying inside her
19                  house whenever allergens are present in the air and avoids pets. She
                    exercises three times per week, which manages her physical tension, but
20                  she becomes exhausted. If she pulls a muscle while working out, she said
                    she has significantly increased pain out of the ordinary and more difficulty
21                  recovering quickly.
22                  CAR 53.
23                  The ALJ then described Dr. Spensley’s findings on clinical examination, which

24   were all within normal limits. See CAR 53-54. As to the doctor’s opinions, the ALJ noted:

25                  Functionally, Dr. Spensley opined the claimant has psychological issues of
                    longstanding and significant tendency toward worry since childhood and
26                  that her worry periodically weighs her down. She worries a good deal at
                    night, which significantly interferes with sleep. She has a very long
27                  history of exceedingly high job performance until some months prior to
                    diagnosis of lymphoma in 2011. The claimant reported difficulty in
28                  managing her increasing sense of inability to handle multitasking and the
                                                        6
 1                 intense job pressures she handled easily and with pleasure at one time. He
                   opined she has difficulty coping with the uncertainty of her future with
 2                 lymphoma and increasingly reduced job performance due to anxiety and
                   chronic fatigue. He opined, “There has been a major loss of control over
 3                 her life.” Anxiety probably increases her symptoms of fatigue and
                   impaired concentration and memory stimulating more anxiety. Dr.
 4                 Spensley opined the claimant has a 40% to 50% disability from 2011 to
                   2015 as measured by her decreased income. He estimated her current
 5                 disability was approximately 75% based on her report that while she used
                   to accomplish three to four jobs per day, she now completes a single job
 6                 and turns down job opportunities she perceives as overly complex or that
                   have anxiety-stimulating deadlines (8F).
 7
                           ***
 8
                   . . .Dr. Spensley opined that the claimant currently had mild limitation in
 9                 her ability to remember work-like procedures, understand and remember
                   very short simple or detailed instructions. She had no limitation in her
10                 ability to carry out very short and simple instructions and mild limitation
                   in her ability to carry out detailed instructions. She had mild to marked
11                 limitations in her ability to maintain attention and concentration for
                   extended periods. She had no limitation in her ability to perform activities
12                 within a schedule, maintain regular attendance, be punctual within
                   customary standards, sustain an ordinary routine without special
13                 supervision, and make simple work-related decisions. She had mild
                   limitation in her ability to work in coordination or proximity to others
14                 without being distracted by others. She had marked limitation in her
                   ability to complete a normal workday or workweek at a consistent pace
15                 without an unreasonable number and length of rest periods. She had no
                   social limitations. She had mild limitation in her ability to accept
16                 instructions and respond appropriately to criticism from supervisors. She
                   has no limitations in her ability to adapt but mild to marked limitation in
17                 her ability to travel in unfamiliar places or use public transportation. She
                   was mildly limited in her ability to tolerate normal stress levels.
18
                   CAR 55.
19

20   Next, the ALJ detailed Dr. Spensley’s opinions with respect to the 2011 to 2015 time period in

21   particular:

22                 . . .He opined that during this period the claimant had marked limitations
                   in her ability to remember work-like procedures, mild limitations in her
23                 ability to understand and remember very short simple [instructions] and
                   marked limitations in her ability to understand and remember detailed
24                 instructions. She had no limitation in her ability to carry out very short
                   and simple instructions and mild limitation in her ability to carry out
25                 detailed instructions. She had mild to marked limitations in her ability to
                   maintain attention and concentration for extended periods. She had no
26                 limitation in her ability to perform activities within a schedule, maintain
                   regular attendance, be punctual within customary standards, sustain an
27                 ordinary routine without special supervision, and make simple work-
                   related decisions. She had mild limitation in her ability to work in
28                 coordination or proximity to others without being distracted by others.
                                                      7
 1   She had marked limitation in her ability to complete a normal workday or
     workweek at a consistent pace without an unreasonable number and length
 2   of rest periods. She had no social limitations. She had mild limitation in
     her ability to accept instructions and respond appropriately to criticism
 3   from supervisors. She has no limitations in her ability to adapt but mild to
     marked limitation in her ability to travel in unfamiliar places or use public
 4   transportation. She was mildly limited in her ability to tolerate normal
     stress levels.
 5
            ***
 6
     . . .Dr. Spensley opined the claimant’s impairment would interfere
 7   substantially with her ability to work on a regular and sustained basis at
     least 20% of the time. He also stated she often has periods of not leaving
 8   home for 1 to 2 weeks and works in a home office and thus satisfies that
     she had an anxiety disorder and partial inability to function independently
 9   outside the area of her home. She can only work one project and after two
     hours requires a nap (9F).
10
     CAR 55-56.
11

12   Finally, regarding the weight afforded Dr. Spensley’s opinions, the ALJ stated:

13   I have considered Dr. Spensley’s opinion. Dr. Spensley performed a one-
     time evaluation of the claimant and his opinion is largely based on the
14   claimant’s subjective complaints. She said she reduced her work due to
     lymphoma and anxiety. He opined she was disabled 75% based on her
15   report that her income decreased as much. This opinion has no relation to
     mental functional limitations. His mental status exam was unremarkable
16   except he noticed she was anxious. Further, he opined that medications
     would not help her situational anxiety, but his opinion is of little
17   evidentiary value as there has been no formal mental health treatment or
     medication trials. Accordingly, the undersigned assigns this opinion little
18   weight, as it is not consistent with substantial evidence.

19   CAR 58.

20   2.     Plaintiff’s Contentions

21   Plaintiff argues:

22           In a consultative examination, Dr. Robert James Spensley, M.D.,
     completed a mental evaluation. Dr. Spensley opined that the claimant
23   currently had mild limitation in her ability to remember work-like
     procedures, and understand and remember very short, simple or detailed
24   instructions. She had no limitation in her ability to carry out very short and
     simple instructions, and mild limitation in her ability to carry out detailed
25   instructions. She had mild to marked limitations in her ability to maintain
     attention and concentration for extended periods. She had no limitation in
26   her ability to perform activities within a schedule, maintain regular
     attendance, be punctual within customary standards, sustain an ordinary
27   routine without special supervision, and make simple work-related
     decisions. She had mild limitation in her ability to work in coordination or
28   proximity to others without being distracted by others. She had marked
                                        8
 1   limitation in her ability to complete a normal workday or workweek at a
     consistent pace without an unreasonable number and length of rest
 2   periods. She had no social limitations. She had mild limitation in her
     ability to accept instructions and respond appropriately to criticism from
 3   supervisors. She has no limitations in her ability to adapt, but mild to
     marked limitation in her ability to travel in unfamiliar places or use public
 4   transportation. She was mildly limited in her ability to tolerate normal
     stress levels. R521-525. Supporting these findings was his assessment of
 5   Didinger during an interview process. The mental status examination
     noted that Didinger was tearful at one point. Her anxiety “was clearly
 6   present to a mild to moderate degree in the interview process.” R517. Her
     concentration was fine in the interview process, but she appeared
 7   “somewhat exhausted at the conclusion.” R517.
              What is clear is that if adopted in full, Dr. Spensley’s opinion
 8   would have excluded Didinger’s past relevant work as a graphic designer,
     a highly skilled job with a specific vocational performance of 7. A marked
 9   limitation in her abilities in CPP would have precluded skilled and semi-
     skilled work and would have precluded her past relevant work
10   accordingly. However, even if the marked CPP was not enough, Dr.
     Spensley noted that Didinger was limited to “mild limitation in her ability
11   to carry out detailed instructions” which would have precluded Didinger’s
     ability to perform her highly skilled past relevant work, which may have
12   allowed her to perform semi-skilled work. Such a finding would have
     precluded her past work but would have potentially allowed transferable
13   skills to come into play. However, as noted, the ALJ’s findings regarding
     transferable skills every for semi-skilled work were flawed and
14   unsupported by substantial evidence.
              Despite Dr. Spensley’s findings and the potential impact of his
15   opinion, the ALJ gave this opinion little weight. R58. The ALJ rejected
     this opinion finding that the evaluation was a “one-time evaluation” and
16   that it was “largely based on the claimant’s subjective complaints.” R58.
     The ALJ noted that the mental status examination was “unremarkable
17   except he noticed that she was anxious.” R58. This is significant given the
     specific findings made by Dr. Spensley that Didinger had “marked
18   limitation in her ability to complete a normal workday or workweek at a
     consistent pace without an unreasonable number and length of rest
19   periods.” Those courts which have examined a finding of marked
     impairments of concentration, persistence or pace, have equated it to being
20   off-task for more than 10% of the day, a work preclusive finding. See
     Evans v. Astrue, 2009 WL 4722257 *27 (N.D.W.Va.December 04, 2009)
21   (ALJ framing hypothetical question to encompass concentration,
     persistence and pace rising to the level of marked and marked meaning
22   that the claimant would be off task more than 10% of the time in an eight
     hour work day); Gelser v. Astrue, 2011 WL 832861 *17 (W.D.N.Y. 2011
23   January 31, 2011) (concentration, persistence, or pace refers to a disability
     claimant's ability to sustain focused attention and concentration
24   sufficiently long to permit the timely and appropriate completion of tasks
     commonly found in work settings); Stokes v. Comm'r of Soc. Sec., 2010
25   WL 4063886, at *11 (E.D.Mich. July 23, 2010) (court equating a marked
     limitation in concentration, persistence or pace with “often” suffering
26   deficiencies in this area ); Bankston v. Comm'r of Soc. Sec., 127 F.Supp.2d
     820 (E.D.Mich.2000) (they determined that under the relevant portion of
27   the PRTF, “often” should logically be defined as fifty percent of the time);
     Green v. Commissioner of Social Sec., 2009 WL 2365557 *10 (E.D.Mich.
28   July 28, 2009) (court considered a moderate deficiency to possible mean
                                        9
 1   drifting off task 20%-30% of the time). Regardless, even if Dr. Spensley’s
     opinion were the basis for some weight, a basis that Didinger had even a
 2   moderate limitation in work functioning, it would have potentially
     precluded Didinger’s past, highly skilled work.
 3            POMS DI 25020.010, B4b and c note that the mental abilities need
     to do semi-skilled and skilled work involve “an increasing requirement for
 4   understanding and memory and for concentration and persistence, e.g. the
     ability to: Understand and remember detailed instructions; Carry out
 5   detailed instructions; and Set realistic goals or make plans independently
     of others” as well as noting “Other special abilities may be needed
 6   depending upon the type of work and specific functions it involves.”
     Therefore, even if some weight or consideration was given to Dr.
 7   Spensley’s opinion and corresponding limitations and given the noted
     requirements for skilled work such as that performed by Didinger, she
 8   would not have been able to perform such a high skilled job. As a result,
     she should have been found unable to perform her past relevant work.
 9            The ALJ’s finding supporting the weight given to Dr. Spensley is
     questionable. The Commissioner has promulgated rules regarding opinion
10   evidence and has directed that adjudicator (ALJs) are to follow those rules.
     (footnote omitted). A “pecking order” has been established as to which
11   opinions are to receive the most weight in assessing the claimant’s
     limitations. As a general matter, an opinion from a medical source who
12   has examined a claimant is given more weight than that from a source who
     has not performed an examination (a “nonexamining source”), Id. §
13   404.1502, 404.1527(c)(1), and an opinion from a medical source who
     regularly treats the claimant (a “treating source”) is afforded more weight
14   than that from a source who has examined the claimant, but does not have
     an ongoing treatment relationship (a “nontreating source”), Id. § 404.1502,
15   404.1527(c)(2). In other words, “[t]he regulations provide progressively
     more rigorous tests for weighing opinions as the ties between the source of
16   the opinion and the individual become weaker.” Soc. Sec. Rul. No. 96–6p,
     1996 WL 374180, at *2 (Soc. Sec. Admin. July 2, 1996). Such opinions
17   are to be weighed based on the length, frequency, nature, and extent of the
     treatment relationship, as well as the treating source's area of specialty and
18   the degree to which the opinion is consistent with the record as a whole
     and is supported by relevant evidence, 20 C.F.R. § 404.1527(c)(2)-(6).
19            Applying these factors, the ALJ’s findings do not establish clear
     and convincing support. While admittedly “this was a one-time
20   evaluation,” Dr. Spensley was a psychiatrist trained in such mental
     assessments. While there is admittedly little medical treatment for mental
21   impairments, his opinion was consistent with the consultative examination
     report of Dr. Sklaroff, the medical expert retained by SSA. Dr. Sklaroff
22   noted depression in his evaluation several times. R527-535. Moreover, the
     specific reasons provided by the ALJ are not supported when fully
23   considered. The ALJ noted that the evaluation was “largely based on the
     claimant’s subjective complaints.” R58. However, this is a mental
24   evaluation. It is impossible to provide significant objective tests to support
     assertions of anxiety and depression. A mental status examination is a
25   primary tool used by psychiatrists and psychologists and it involves
     mostly subjective statements. (footnote omitted). The ALJ also noted that
26   the mental status examination was “unremarkable except he noticed that
     she was anxious.” R58. This finding is a misstatement of the record. As
27   noted above, the mental status examination noted that Didinger was tearful
     at one point. Her anxiety “was clearly present to a mild to moderate degree
28   in the interview process.” R517. Her concentration was fine in the
                                        10
 1                  interview process, but she appeared “somewhat exhausted at the
                    conclusion.” R517. These findings are simply deficient to reach the level
 2                  of clear and convincing reasons.

 3                  3.     Applicable Legal Standards

 4                  “The ALJ must consider all medical opinion evidence.” Tommasetti v. Astrue,

 5   533 F.3d 1035, 1041 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527(b)). The ALJ errs by not

 6   explicitly rejecting a medical opinion. See Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

 7   2014). The ALJ also errs by failing to set forth sufficient reasons for crediting one medical

 8   opinion over another. See id.

 9                  Under the regulations, only “licensed physicians and certain qualified specialists”

10   are considered acceptable medical sources. 20 C.F.R. § 404.1513(a); see also Molina v. Astrue,

11   674 F.3d 1104, 1111 (9th Cir. 2012). Social workers are not considered an acceptable medical

12   source. See Turner v. Comm’r of Soc. Sec. Admin., 613 F.3d 1217, 1223-24 (9th Cir. 2010).

13   Nurse practitioners and physician assistants also are not acceptable medical sources. See Dale v.

14   Colvin, 823 F.3d 941, 943 (9th Cir. 2016). Opinions from “other sources” such as nurse

15   practitioners, physician assistants, and social workers may be discounted provided the ALJ

16   provides reasons germane to each source for doing so. See Popa v. Berryhill, 872 F.3d 901, 906

17   (9th Cir. 2017), but see Revels v. Berryhill, 874 F.3d 648, 655 (9th Cir. 2017) (quoting 20 C.F.R.

18   § 404.1527(f)(1) and describing circumstance when opinions from “other sources” may be

19   considered acceptable medical opinions).

20                  The weight given to medical opinions depends in part on whether they are

21   proffered by treating, examining, or non-examining professionals. See Lester v. Chater, 81 F.3d

22   821, 830-31 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating

23   professional, who has a greater opportunity to know and observe the patient as an individual, than

24   the opinion of a non-treating professional. See id.; Smolen v. Chater, 80 F.3d 1273, 1285 (9th

25   Cir. 1996); Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987). The least weight is given to the

26   opinion of a non-examining professional. See Pitzer v. Sullivan, 908 F.2d 502, 506 & n.4 (9th

27   Cir. 1990).

28   ///
                                                      11
 1                  In addition to considering its source, to evaluate whether the Commissioner

 2   properly rejected a medical opinion the court considers whether: (1) contradictory opinions are in

 3   the record; and (2) clinical findings support the opinions. The Commissioner may reject an

 4   uncontradicted opinion of a treating or examining medical professional only for “clear and

 5   convincing” reasons supported by substantial evidence in the record. See Lester, 81 F.3d at 831.

 6   While a treating professional’s opinion generally is accorded superior weight, if it is contradicted

 7   by an examining professional’s opinion which is supported by different independent clinical

 8   findings, the Commissioner may resolve the conflict. See Andrews v. Shalala, 53 F.3d 1035,

 9   1041 (9th Cir. 1995).

10                  A contradicted opinion of a treating or examining professional may be rejected

11   only for “specific and legitimate” reasons supported by substantial evidence. See Lester, 81 F.3d

12   at 830. This test is met if the Commissioner sets out a detailed and thorough summary of the

13   facts and conflicting clinical evidence, states her interpretation of the evidence, and makes a

14   finding. See Magallanes v. Bowen, 881 F.2d 747, 751-55 (9th Cir. 1989). Absent specific and

15   legitimate reasons, the Commissioner must defer to the opinion of a treating or examining

16   professional. See Lester, 81 F.3d at 830-31. The opinion of a non-examining professional,

17   without other evidence, is insufficient to reject the opinion of a treating or examining

18   professional. See id. at 831. In any event, the Commissioner need not give weight to any

19   conclusory opinion supported by minimal clinical findings. See Meanel v. Apfel, 172 F.3d 1111,

20   1113 (9th Cir. 1999) (rejecting treating physician’s conclusory, minimally supported opinion); see
21   also Magallanes, 881 F.2d at 751.

22                  4.       Disposition

23                  Dr. Spensley submitted two reports, contained in the record at Exhibits 8F and 9F.

24   See CAR 516-518 (Exhibit 8F), 519-526 (Exhibit 9F). In Exhibit 8F, a “Disability Evaluation”

25   prepared following an examination on January 16, 2017, Dr. Spensley noted plaintiff’s report her

26   income had decreased approximately 75% due to her symptoms. See id. at 516. On mental status
27   examination, Dr. Spensley observed normal appearance and behavior within normal limits. See

28   id. at 517. Plaintiff’s speech was normal and her emotions were “intense but restrained.” Id.
                                                       12
 1   While the doctor noted “anxiety was clearly present,” he also noted it was mild to moderate and,

 2   despite this anxiety, plaintiff “seemed quite comfortable with me personally.” Id. Plaintiff’s

 3   thought processes were normal, her thought content was “free of distortions, delusions, ideas or

 4   reference, or depersonalizations, and there were not preoccupations.” Id. Perception was normal,

 5   sensorium and intellect were normal, and “concentration was fine,” although plaintiff appeared

 6   somewhat exhausted at the end of the evaluation. Id. Dr. Spensley observed no evidence of

 7   memory problems, fund of knowledge, judgment, abstraction, or insight. See id. Dr. Spensley

 8   diagnosed situational anxiety and opined plaintiff was “approximately 75%” disabled. See id. at

 9   518. Exhibit 9F consists of a check-the-box “Mental Impairment Questionnaire” form prepared

10   in conjunction with the doctor’s January 16, 2017, evaluation. See id. at 519-526.

11                  The ALJ gave Dr. Spensley’s opinions “little weight” for the following reasons:

12   (1) Dr. Spensley performed a one-time evaluation; (2) the doctor’s opinions are “largely based on

13   the claimant’s subjective complaints”; (3) the doctor’s objective findings on objective

14   examination were “. . .unremarkable except he noticed she was anxious”; and (4) Dr. Spensley’s

15   opinion medications would not benefit plaintiff is undermined by the lack of any evidence of

16   mental health treatment or medication trials. CAR 58. Plaintiff argues the ALJ’s analysis is

17   flawed because these reasons fail to satisfy the “clear and convincing” standard.

18                  At the outset, the court does not agree with plaintiff the “clear and convincing”

19   standard applies. The Commissioner must provide “clear and convincing” reasons for rejecting

20   an uncontradicted opinion of a treating or examining medical professional. See Lester, 81 F.3d at
21   831. A contradicted opinion of a treating or examining professional may be rejected only for

22   “specific and legitimate” reasons supported by substantial evidence. See id. As indicated above,

23   Dr. Spensley’s opinions are contradicted. The ALJ was required, therefore, to provide no more

24   than “specific and legitimate” reasons for rejecting them.

25                  The court finds the ALJ has met this standard. As the ALJ noted, Dr. Spensley’s

26   findings on objective examination were entirely unremarkable except to the extent they revealed
27   no significant mental limitations. While Dr. Spensley noted anxiety, he opined it was mild to

28   moderate and plaintiff nonetheless seems comfortable. Despite these objective findings, Dr.
                                                      13
 1   Spensley reached the extreme conclusion plaintiff was 75% disabled. Coincidentally, plaintiff

 2   reported to the doctor her income had decreased approximately 75% due to her symptoms. As the

 3   ALJ noted, Dr. Spensley opined plaintiff was previously 40% to 50% disabled based on reports of

 4   concomitant income loss at the time. See CAR 55. Given the lack of objective findings to

 5   support the level of disability to which Dr. Spensley opined, the ALJ’s conclusion the doctor’s

 6   opinion was based largely on plaintiff’s subjective report concerning her income loss is entirely

 7   reasonable and certainly a “specific and legitimate” reason to discount Dr. Spensley’s opinions.

 8   See Lester, 81 F.3d at 831; Meanel, 172 F.3d 1113; Magallanes, 881 F.2d at 751.

 9          B.      Vocational Expert Testimony

10                  1.     The ALJ’s Analysis

11                  At Step 5, the ALJ concluded plaintiff could perform her past relevant work as a

12   graphic designer. See CAR 59-60. The ALJ also found plaintiff could perform jobs which exist

13   in significant numbers in the national economy. See id. at 60-61. In making these findings,

14   which independently support the ALJ’s ultimate disability determination, the ALJ relied on

15   hearing testimony offered by a vocational expert. See id. at 59-61. Regarding plaintiff’s ability

16   to perform her past relevant work, the ALJ stated:

17                  Mr. David M. Dettmer, M.S., C.R.C., an impartial vocational expert,
                    testified regarding the vocational aspects of this case. Upon review of the
18                  claimant’s testimony and the record concerning the claimant’s past work,
                    Mr. Dettmer assessed the claimant has past work as a graphic designer
19                  (DOT 141.610-018), a sedentary exertional level skilled (SVP 7) job.
20                  I find that the jobs identified by Mr. Dettmer constitute past relevant work
                    as the claimant performed the above stated jobs within the past 15 years at
21                  substantial gainful activity levels long enough to learn the required job
                    skills. Pursuant to SSR 00-4p, the vocational expert’s testimony is
22                  consistent with the information contained in the Dictionary of
                    Occupational Titles.
23
                    I asked the vocational expert to assume a hypothetical person with the
24                  same age, education, work experience, and residual functional capacity as
                    the claimant. I asked whether the hypothetical individual could perform
25                  the past relevant work of the claimant. Mr. Dettmer testified the
                    hypothetical individual could perform her past relevant work.
26
27   ///
28   ///
                                                      14
 1                 In comparing the claimant’s residual functional capacity with the physical
                   and mental demands of this work, I find that the claimant was able to
 2                 perform it as performed.

 3                 CAR59-60.

 4   Regarding plaintiff’s ability to perform other work existing in the national economy, the ALJ

 5   stated:

 6                 Although the claimant is capable of performing past relevant work, there
                   are other jobs existing in the national economy that she is also able to
 7                 perform. Therefore, I make the following alternative findings for step five
                   of the sequential evaluation process.
 8
                   The claimant was born on July 22, 1954, and was 62 years old, which is
 9                 defined as an individual of advanced age, on the date last insured. The
                   claimant was 56 years old on the alleged onset date and defined as an
10                 individual of advanced age. The claimant subsequently changed age
                   category to closely approaching retirement age (20 CFR 404.1563). The
11                 claimant has at least a high school education and is able to communicate
                   in English (20 CFR 404.1564).
12
                   The claimant has acquired work skills from past relevant work (20 CFR
13                 404.1568). The vocational expert testified that the claimant’s past relevant
                   work as a graphic designer which was skilled with a specific vocational
14                 preparation (SVP) code of 7 and required the following skills:
                   keyboarding, clerical, typing, and desktop publishing skills. Mr. Dettmer
15                 testified these skills are transferable to other occupations.

16                 CAR 60.

17                 2.      Plaintiff’s Contentions

18                 Plaintiff argues:

19                        In this case, the ALJ provided an improper hypothetical question to
                   the vocational expert at hearing. The hypothetical question was deficient
20                 because the ALJ erred in relation to her findings at step three and the
                   residual functional capacity determination (“RFC”).
21
                           ***
22
                            In this case, the ALJ found, at step three, that Didinger had
23                 moderate limitations in concentration, persistence or pace (“CPP”).
                   (footnote omitted). R50. Therefore, the ALJ was required to translate such
24                 a limitation into the hypothetical question propounded to the vocational
                   expert. A hypothetical question posed to a vocational expert must “include
25                 all of the claimant's functional limitations, both physical and mental.”
                   Flores v. Shalala, 49 F.3d 562, 570 (9th Cir.1995); Yurt v. Colvin, 758
26                 F.3d 850, 857 (7th Cir.2014). Such a requirement to include moderate
                   limitations in CPP is clearly evidenced by the Commissioner’s own
27                 regulations. The regulations require the hypothetical question and the
                   residual functional capacity determination to include even non-severe;4
28                 with that in mind, it stands to reason that more severe “moderate”
                                                     15
 1   limitations would also have to be factored into consideration. Carmickle v.
     Comm'r, Soc. Sec. Admin., 533 F.3d 1155, 1164 (9th Cir. 2008).
 2   Therefore, the hypothetical question must reflect limitations derived from
     moderate CPP.
 3            The Ninth Circuit has held that an “assessment of a claimant
     adequately captures restrictions related to concentration, persistence, or
 4   pace where the assessment is consistent with the restrictions identified in
     the medical testimony.” Stubbs–Danielson v. Astrue, 539 F.3d 1169, 1174
 5   (9th Cir.2008). The medical testimony in Stubbs–Danielson, however, did
     not establish any limitations in concentration, persistence, or pace.
 6   (footnote omitted). Therefore, the absence of any limitations in CPP was
     sustained. In contrast, the Ninth Circuit in an unpublished decision,
 7   overturned an ALJ’s flawed hypothetical question, noting “the medical
     evidence establishes, as the ALJ accepted, that (the claimant) does have
 8   difficulties with concentration, persistence, or pace.” Brink v. Comm'r Soc.
     Sec. Admin., 343 F. App'x 211, 212 (9th Cir. 2009). The Court further
 9   elaborated “The hypothetical question to the vocational expert should have
     included not only the limitation to ‘simple, repetitive work,’ but also
10   Brink's moderate limitations in concentration, persistence, or pace.” Id.
     While Stubb-Danielson is a published decision and Brink is not, at least
11   one court had noted that the “persuasive value” of Brink provided
     “instructive in regards to how it distinguished Stubbs–Danielson.” Tucker
12   v. Colvin, No. CV 14-08146 AG (RAO), 2015 WL 7737300, at *1–2
     (C.D. Cal. Nov. 30, 2015). The Tucker court distinguished Stubb-
13   Danielson accordingly, citing numerous other District Court decisions of a
     similar ilk, all of which noted that the ALJ found CPP – many of which
14   noted that the ALJ found moderate CPP – but failed to encapsulate such
     limitations into the hypothetical question. (footnote omitted). In Tucker,
15   the Court noted, “the ALJ accepted evidence of Plaintiff's moderate
     deficiencies of concentration, persistence or pace and expressly found a
16   functional limitation resulting in failure to complete tasks in a timely
     manner,” but the RFC only included a limitation to “perform no more than
17   simple, repetitive tasks; perform no jobs requiring any contact with the
     public or more than occasional interactions with co-workers and
18   supervisors.” Id. at *2.
              Other courts have followed a similar path. In Perkins v. Colvin, 45
19   F. Supp. 3d 1137, 1153–55 (D. Ariz. 2014), the ALJ accepted medical
     expert’s opinion that Plaintiff had moderate limitations in concentration,
20   persistence, and pace. However, the hypothetical question and RFC only
     limited Plaintiff to jobs that required “the ability to perform simple,
21   unskilled tasks.” The Court found that the RFC was incomplete,
     specifically noting that it did not correspond with the ALJ’s finding that
22   Plaintiff' had moderate limitations in CPP.
              This Court has followed a similar path. In Janovich v. Colvin, No.
23   2:13-CV-0096 DAD, 2014 WL 4370673, at *5–7 (E.D. Cal. Sept. 2,
     2014), noted the same as here, the ALJ found moderate limitations in CPP
24   at step three of the sequential process. Id. at *6. The Court, however,
     noted, “The hypothetical question posed by the ALJ to the VE, however,
25   failed to reference any limitation on the part of plaintiff concerning
     concentration, persistence or pace.” Id. The Court noted that limiting a
26   claimant to “‘one to three step tasks’ did not capture moderate difficulties
     in maintain concentration, persistence, or pace,” citing Lubin v.
27   Commissioner of Social Sec. Admin., 507 Fed. Appx. 709, 712, (9th
     Cir.2013). See also e.g., Yurt, 758 F.3d at 858-59 (“We have repeatedly
28   rejected the notion that a hypothetical…confining the claimant to simple,
                                       16
 1         routine tasks and limited interactions with others adequately captures
           temperamental deficiencies and limitations in concentration, persistence,
 2         or pace.”); Young v. Barnhart, 362 F.3d 995, 1003-04 (7th Cir. 2004) (the
           ALJ was held to not have accounted for limitations of concentration,
 3         persistence, and pace by restricting the inquiry to simple, routine tasks that
           do not require constant interactions with coworkers or the general public).
 4                  In this case, the ALJ found two limitations, both of which failed to
           adequately encapsulate moderate limitations in CPP. The ALJ first found
 5         that the claimant could “understand, remember, and carry out simple and
           detailed instructions.” This finding is problematic in two ways. First, by
 6         including both simple and detailed instructions, the ALJ provided no real
           limitation. You may only have simple or detailed instructions. There are
 7         no other limitations noted in the Dictionary of Occupational Titles. See
           Dictionary of Occupational Titles, APPENDIX C - COMPONENTS OF
 8         THE DEFINITION TRAILER, 1991 WL 688702. Regardless, this set of
           restrictions is no different than “simple, routine” or “unskilled” as all of
 9         them deal with the first broad area of consideration, understanding or
           memory (footnote omitted) or the specific vocational preparation (“SVP”).
10         See Varga, 794 F.3d at 814 (“These terms (simple, routine) refer to
           ‘unskilled work,’ which the regulations define as work that can be learned
11         by demonstration in less than 30 days. See 20 C.F.R. §§ 404.1520. As
           Varga notes, whether work can be learned in this manner is unrelated to
12         the question of whether an individual with mental impairments—e.g., with
           difficulties maintaining concentration, persistence, or pace—can perform
13         such work. For this reason, we have repeatedly rejected the notion that a
           hypothetical like the one here “confining the claimant to simple, routine
14         tasks and limited interactions with others adequately captures
           temperamental deficiencies and limitations in concentration, persistence,
15         and pace,” citing Yurt, 758 F.3d at 858-59). Accordingly, the first
           limitation is not even a limitation and, even if it was, it did not address
16         CPP.
                    The second limitation, while it directly references concentration
17         and pace, also is not a real limitation. All work, even the most simple,
           uncomplicated work, involves being able to maintain concentration and
18         pace for two-hour segments. (footnote omitted). SSA POMS DI
           25020.010 Mental Limitations provides guidance noting that unskilled
19         work involves “maintain(ing) attention for extended periods of 2-hour
           segments (concentration is not critical).” (footnote omitted). The ALJ did
20         not limit Didinger to moderate limitations in that ability, nor did she find
           that Didinger could perform mild limitations in that ability. The
21         hypothetical question simply indicated that she could perform that
           function with no limitation. The ALJ limited the client to only full-time
22         work involving eight-hours per day, forty-hours per week, which is the
           finding associated with all sustained work. SSR 96-8p. Accordingly, the
23         ALJ’s finding that Didinger was limited to maintaining concentration and
           pace for two-hour segments also failed to account for the moderate
24         limitations in CPP.
                    Accordingly, the ALJ made inconsistent findings. She found that
25         Didinger had moderate limitations in CPP, but failed to provide any
           limitations which addressed CPP or which involved any actual limitation.
26         (footnote omitted).
27   ///

28   ///
                                              17
 1                  3.      Applicable Legal Standards

 2                  The Medical-Vocational Guidelines (Grids) provide a uniform conclusion about

 3   disability for various combinations of age, education, previous work experience, and residual

 4   functional capacity. The Grids allow the Commissioner to streamline the administrative process

 5   and encourage uniform treatment of claims based on the number of jobs in the national economy

 6   for any given category of residual functioning capacity. See Heckler v. Campbell, 461 U.S. 458,

 7   460-62 (1983) (discussing creation and purpose of the Grids).

 8                  The Commissioner may apply the Grids in lieu of taking the testimony of a

 9   vocational expert only when the Grids accurately and completely describe the claimant’s abilities

10   and limitations. See Jones v. Heckler, 760 F.2d 993, 998 (9th Cir. 1985); see also Heckler v.

11   Campbell, 461 U.S. 458, 462 n.5 (1983). Thus, the Commissioner generally may not rely on the

12   Grids if a claimant suffers from non-exertional limitations because the Grids are based on

13   exertional strength factors only.3 See 20 C.F.R., Part 404, Subpart P, Appendix 2, § 200.00(b).

14   “If a claimant has an impairment that limits his or her ability to work without directly affecting

15   his or her strength, the claimant is said to have non-exertional . . . limitations that are not covered

16   by the Grids.” Penny v. Sullivan, 2 F.3d 953, 958 (9th Cir. 1993) (citing 20 C.F.R., Part 404,

17   Subpart P, Appendix 2, § 200.00(d), (e)). The Commissioner may, however, rely on the Grids

18   even when a claimant has combined exertional and non-exertional limitations, if non-exertional

19   ///

20
            3
                     Exertional capabilities are the primary strength activities of sitting, standing,
21   walking, lifting, carrying, pushing, or pulling and are generally defined in terms of ability to
     perform sedentary, light, medium, heavy, or very heavy work. See 20 C.F.R., Part 404, Subpart
22   P, Appendix 2, § 200.00(a). “Sedentary work” involves lifting no more than 10 pounds at a time
     and occasionally lifting or carrying articles like docket files, ledgers, and small tools. See 20
23   C.F.R. §§ 404.1567(a) and 416.967(a). “Light work” involves lifting no more than 20 pounds at
     a time with frequent lifting or carrying of objects weighing up to 10 pounds. See 20 C.F.R. §§
24   404.1567(b) and 416.967(b). “Medium work” involves lifting no more than 50 pounds at a time
     with frequent lifting or carrying of objects weighing up to 25 pounds. See 20 C.F.R. §§
25   404.1567(c) and 416.967(c). “Heavy work” involves lifting no more than 100 pounds at a time
     with frequent lifting or carrying of objects weighing up to 50 pounds. See 20 C.F.R. §§
26   404.1567(d) and 416.967(d). “Very heavy work” involves lifting objects weighing more than 100
     pounds at a time with frequent lifting or carrying of objects weighing 50 pounds or more. See 20
27   C.F.R. §§ 404.1567(e) and 416.967(e). Non-exertional activities include mental, sensory,
     postural, manipulative, and environmental matters which do not directly affect the primary
28   strength activities. See 20 C.F.R., Part 404, Subpart P, Appendix 2, § 200.00(e).
                                                         18
 1   limitations do not impact the claimant’s exertional capabilities. See Bates v. Sullivan, 894 F.2d

 2   1059, 1063 (9th Cir. 1990); Polny v. Bowen, 864 F.2d 661, 663-64 (9th Cir. 1988).

 3                   In cases where the Grids are not fully applicable, the ALJ may meet his burden

 4   under step five of the sequential analysis by propounding to a vocational expert hypothetical

 5   questions based on medical assumptions, supported by substantial evidence, that reflect all the

 6   plaintiff’s limitations. See Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995). Specifically,

 7   where the Medical-Vocational Guidelines are inapplicable because the plaintiff has sufficient

 8   non-exertional limitations, the ALJ is required to obtain vocational expert testimony. See

 9   Burkhart v. Bowen, 587 F.2d 1335, 1341 (9th Cir. 1988).

10                   Hypothetical questions posed to a vocational expert must set out all the substantial,

11   supported limitations and restrictions of the particular claimant (residual functional capacity).

12   See Magallanes v. Bowen, 881 F.2d 747, 756 (9th Cir. 1989). If a hypothetical does not

13   accurately reflect the claimant’s residual functional capacity, the expert’s testimony as to jobs in

14   the national economy the claimant can perform has no evidentiary value. See DeLorme v.

15   Sullivan, 924 F.2d 841, 850 (9th Cir. 1991). While the ALJ may pose to the expert a range of

16   hypothetical questions based on alternate interpretations of the evidence, the hypothetical that

17   ultimately serves as the basis for the ALJ’s determination must be supported by substantial

18   evidence in the record as a whole. See Embrey v. Bowen, 849 F.2d 418, 422-23 (9th Cir. 1988).

19                   Residual functional capacity is what a person “can still do despite [the

20   individual’s] limitations.” 20 C.F.R. §§ 404.1545(a), 416.945(a) (2003); see also Valencia v.
21   Heckler, 751 F.2d 1082, 1085 (9th Cir. 1985) (residual functional capacity reflects current

22   “physical and mental capabilities”). Thus, residual functional capacity describes a person’s

23   exertional capabilities in light of his or her limitations.

24                   In determining residual functional capacity, the ALJ must assess what the plaintiff

25   can still do in light of both physical and mental limitations. See 20 C.F.R. §§ 404.1545(a),

26   416.945(a) (2003); see also Valencia v. Heckler, 751 F.2d 1082, 1085 (9th Cir. 1985) (residual
27   functional capacity reflects current “physical and mental capabilities”). Where there is a

28   colorable claim of mental impairment, the regulations require the ALJ to follow a special
                                                         19
 1   procedure. See 20 C.F.R. §§ 404.1520a(a), 416.920a(a). The ALJ is required to record pertinent

 2   findings and rate the degree of functional loss. See 20 C.F.R. §§ 404.1520a(b), 416.920a(b).

 3                   4.      Disposition

 4                   At Step 4, the ALJ concluded plaintiff could “maintain concentration and pace for

 5   two hours in an eight-hour workday.” See CAR 51. These limitations to plaintiff’s residual

 6   functional capacity at Step 4 arose from the ALJ’s finding at Step 2 and Step 3 plaintiff had

 7   moderate limitations with respect to concentrating, persisting, or maintaining pace due to anxiety

 8   and fatigue. See id. at 50. Plaintiff argues the ALJ’s hypothetical questions to the vocational

 9   expert failed to capture this limitation.

10                   The court does not agree. At the hearing, the following exchange occurred

11   between the ALJ and the vocational expert:

12                           Q:     Okay. So if I were to – let’s say the limitations are that the
                     individual could – is limited to sedentary work and could understand,
13                   remember and carry out simple and detailed instructions and could
                     otherwise maintain concentration, persistence and pace for two hours at a
14                   time throughout the eight-hour workday, would such an individual be able
                     to perform the past work?
15
                             A:     Well, an eight-hour workday and in the standard
16                   employment is two-hour segments, so nothing precludes that if they’re
                     able to keep persistence and pace for two hours at a time.
17
                             Q:      How about her past work, could she do that?
18
                             A:      Well, well, certainly, if she’s able to do it for two hours at a
19                   time.
20                           Q:      And I’m limiting it to simple and detailed –
21                           A:      Right.
22                           Q:      -- and not complex. I guess I should have said that.
23                           A:      You said instructions?
24                           Q:      Yes.
25                           A:      I still don’t see it precluded.
26                   CAR 91.
27   ///

28   ///
                                                         20
 1   According to plaintiff: “The hypothetical question simply indicated that she could perform that

 2   function [concentration and pace] with no limitation.” This is patently false. Given the testimony

 3   above, it is obvious the ALJ precisely captured the residual functional capacity finding plaintiff

 4   could maintain concentration and pace for two hours in an eight-hour workday.

 5                  The ALJ also found at Step 4 plaintiff could “understand, remember, and carry out

 6   simple and detailed instructions.” CAR 51. Plaintiff contends this limitation fails to capture the

 7   ALJ’s finding at Step 2 and Step 3 plaintiff had moderate limitations with respect to

 8   concentrating, persisting, or maintaining pace. This argument is unpersuasive. As plaintiff

 9   acknowledges, “an assessment of a claimant adequately captures restrictions related to

10   concentration, persistence, or pace where the assessment is consistent with the restrictions

11   identified in the medical testimony.” Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th

12   Cir.2008). In this case, the medical evidence indicates plaintiff could, as the ALJ described,

13   understand, remember, and carry out both simple and detailed instructions, and could maintain

14   concentration, persistence, or pace to do so for two-hour increments. Notable in this regard are

15   plaintiff’s statements to Dr. Spensley, discussed above, indicating her increasing difficulty in her

16   past work keeping up with the number of different projects for which plaintiff was responsible,

17   not in accomplishing each individual project. Also notable is the absence of any objective

18   findings noted by Dr. Spensley to suggest difficulty understanding, remembering, and carrying

19   out even detailed instructions, and plaintiff has pointed to no such evidence in the record. Thus,

20   the court concludes the ALJ’s assessment and hypothetical questions posed to the vocational
21   expert captured the restrictions in concentration, persistence, and pace indicated by the evidence. 4

22   ///

23   ///

24   ///

25          4
                    This conclusion is supported by plaintiff’s reference to the Ninth Circuit’s
     unpublished decision in Brink v. Comm'r Soc. Sec. Admin., 343 F. App'x 211, 212 (9th Cir.
26   2009), in which the court noted “[t]he hypothetical question to the vocational expert should have
     included not only the limitation to ‘simple, repetitive work,’ but also Brink's moderate limitations
27   in concentration, persistence, or pace,” thus indicating a distinction between imitations on the
     complexity of tasks one can perform and limitations on concentration, persistence, and pace one
28   has while performing tasks.
                                                        21
 1          C.      Transferability of Skills

 2                  1.      The ALJ’s Analysis

 3                  As a first alternative to the ALJ’s Step 5 conclusion plaintiff can perform her past

 4   relevant work, and again relying on vocational testimony, the ALJ also found plaintiff can

 5   perform other work which exists in significant numbers in the national economy. See CAR 60-

 6   61. In making this finding, the ALJ determined plaintiff has acquired skills transferable to other

 7   work. See id. at 60. The ALJ made a second alternative finding sufficient to support the ALJ’s

 8   ultimate disability determination that, pursuant to the Grids, plaintiff was not disabled through the

 9   date last insured given her ability to perform unskilled work at the sedentary exertional level, see

10   id. at 60-61, but plaintiff does not challenge the ALJ’s analysis in this regard.

11                  Regarding transferability of skills, the ALJ stated:

12                  The claimant has acquired work skills from past relevant work (20 CFR
                    404.1568). The vocational expert testified that the claimant’s past relevant
13                  work as a graphic designer which was skilled with a specific vocational
                    preparation (SVP) code of 7 and required the following skills:
14                  keyboarding, clerical, typing, and desktop publishing skills. Mr. Dettmer
                    [the vocational expert] testified these skills are transferable to other
15                  occupations.
16                  In the alternative, considering the claimant’s age, education, work
                    experience, and residual functional capacity, the claimant had also
17                  acquired work skills from past relevant work that were transferable to
                    other occupations with jobs existing in significant numbers in the national
18                  economy (citations to the Code of Federal Regulations omitted).
19                  CAR 60.
20                  2.      Plaintiff’s Contentions
21                  Plaintiff argues:

22                          First, as noted, the ALJ found that Didinger had transferable skills
                    which would have translated into the ability to perform a wide range of
23                  other semi-skilled or skilled work. Such a finding was erroneous since
                    Didinger would have been limited to unskilled work by the consultative
24                  examiner’s opinion and as such, skills do not transfer to unskilled work as
                    a matter of law. Terry, 903 F.2d at 1277 (“Skills are not transferable to
25                  unskilled work because, by definition, unskilled work requires no skills.”).
                    Because there would have been no transferable skills, Didinger should
26                  have met Rule 202.06 and been found disabled.
                            Second, as noted, even if there were transferable skills – Didinger
27                  could still do semi-skilled work -- the ALJ erred in their handling of issue
                    of skills and transferability of skills. If Didinger were even limited to
28                  semi-skilled work – the mild limitations to detailed instructions – she
                                                         22
 1   would still be unable to perform her past relevant work and the ALJ’s
     findings at step five would have been flawed. The ALJ failed to evaluate
 2   Didinger’s skills in light of regulations for transferability to people of
     advanced age, thus meriting remand. While the ALJ found that Didinger
 3   had transferable skills, the ALJ’s questioning of the vocational expert was
     flawed and the vocational testimony was flawed. Special rules apply to
 4   individuals in the advanced age category, which Didinger was in during
     the relevant time. The regulations provide the following special rules
 5   governing transferability of skills for such individuals:

 6          Person of advanced age. We consider that at advanced age
            (55 or older) significantly affects a person’s ability to
 7          adjust to other work. We have special rules for persons of
            advanced age and for persons in this category who are
 8          closely approaching retirement age (age 60–64). See
            §404.1568(d)(4) [§416.968(d)(4)].
 9
            20 C.F.R §§404.1563(e) and 416.963(e) (2006). 20 C.F.R.
10          §§404.1568 and 416.968 by adding a new paragraph (d)(4)
            which now provides, in relevant part, as follows:
11
            (d)     Skills that can be used in other work
12          (transferability).* * *

13          (4)      Transferability of skills for individuals of advanced
            age. If you are of advanced age (age 55 or older), and you
14          have a severe impairment(s) that limits you to sedentary or
            light work, we will find that you cannot make an
15          adjustment to other work unless you have skills that you
            can transfer to other skilled or semi-skilled work (or you
16          have recently completed education which provides for
            direct entry into skilled work) that you can do despite your
17          impairment(s). We will decide if you have transferable
            skills as follows. If you are of advanced age and you have a
18          severe impairment(s) that limits you to no more than
            sedentary work, we will find that you have skills that are
19          transferable to skilled or semi-skilled sedentary work only
            if the sedentary work is so similar to your previous work
20          that you would need to make very little, if any, vocational
            adjustment in terms of tools, work processes, work settings,
21          or the industry. (See §404.1567(a) and §201.00(f) of
            appendix 2.) If you are of advanced age but have not
22          attained age 60, and you have a severe impairment(s) that
            limits you to no more than light work, we will apply the
23          rules in paragraphs (d)(1) through (d)(3) of this section to
            decide if you have skills that are transferable to skilled or
24          semi-skilled light work (see §404.1567(b)). If you are
            closely approaching retirement age (age 60-64) and you
25          have a severe impairment(s) that limits you to no more
            than light work, we will find that you have skills that are
26          transferable to skilled or semi-skilled light work only if the
            light work is so similar to your previous work that you
27          would need to make very little, if any, vocational
            adjustment in terms of tools, work processes, work
28
                                       23
 1                settings, or the industry. (See §404.1567(b) and Rule
                  202.00(f) of appendix 2 to this subpart.)
 2
           20 C.F.R §§404.1568(d)(4) and 416.968(d)(4) (2006) (emphasis added).
 3                 The immediately foregoing revisions to the regulations clarify the
           agency’s original intent that the provisions of pre-April 6, 2000
 4         §§404.1563(d) and 416.963(d) are consistent with, and must be read in the
           context of, the provisions of §§201.00(f) and 202.00(f) of Appendix 2. 20
 5         C.F.R. §404, Subpart P, Appendix 2, §201.00(f) provides “In order to find
           transferability of skills to skilled sedentary work for individuals who are
 6         of advanced age (55 and over), there must be very little, if any, vocational
           adjustment required in terms of tools, work processes, work settings, or
 7         the industry.” The ALJ never made any inquiry about this point, nor where
           they findings made regarding it.
 8                 Finally, SSR 82-41 repeats the rule as follows:

 9                Special provisions made for transferability. To find that an
                  individual who is age 55 or over and is limited to sedentary
10                work exertion has skills transferable to sedentary
                  occupations, there must be very little, if any, vocational
11                adjustment required in terms of tools, work processes, work
                  settings or the industry.
12
           SSR 82-41. . . . SSR 82-41 further explains that:
13
                  Individuals with these adverse vocational profiles cannot be
14                expected to make a vocational adjustment to substantial
                  changes in work simply because skilled or semi-skilled jobs
15                can be identified which have some degree of skill similarity
                  with their PRW. In order to establish transferability of
16                skills for such individuals, the semi-skilled or skilled job
                  duties of their past work must be so closely related to other
17                jobs which they can perform that they could be expected to
                  perform these other identified jobs at a high degree of
18                proficiency with a minimal amount of job orientation.

19         SSR 82-41. . . . To use this special “advanced age” rule of transferability,
           the following steps apply:
20
                          1.       Identify the claimant’s past-relevant work.
21                        2.       Using the “Work Field” technique of
                  transferability described earlier identify the tools, work
22                processes (method verbs) work setting, and the industry
                  applicable to each of the claimant’s past relevant jobs and
23                to the occupation or occupations to which the VE testifies
                  the claimant can transfer skills.
24                        3.       Determine first whether the tools, work
                  processes, work setting, or the industry of each of the
25                claimant’s past relevant jobs are the same as or similar to
                  these same elements of the occupations the VE identifies. If
26                they are not, it should be obvious that the transferability
                  standard is not satisfied. If they are, then ask the VE to
27

28   ///
                                              24
 1                           describe the degree of vocational adjustment required in
                             terms of:
 2
                                     • Tools,
 3                                   • Work processes,
                                     • Work settings, or
 4                                   • The industry.

 5                   Neither the ALJ nor the vocational expert apply any of these rule and
                     regulations to this case. This is required by the regulations for someone of
 6                   Didinger’s age. Therefore, the ALJ’s finding that Didinger had
                     transferable skills and could readily perform other work as an alternative
 7                   finding at step five is simply unsupported.

 8                   3.      Disposition

 9                   Plaintiff’s argument is unpersuasive because the vocational expert’s testimony

10   itself constitutes substantial evidence to support the ALJ’s vocational finding regarding

11   transferability of skills. See Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005) (“A

12   [vocational expert’s] recognized expertise provides the necessary foundation for his or her

13   testimony”). The court presumes the vocational expert brought his expertise and knowledge of

14   the regulations and rulings cited by plaintiff to bear in testifying plaintiff had transferable skills.

15   The ALJ was also entitled to so presume in relying on the vocational expert’s testimony.

16                   Even if the court were to find the ALJ erred, any error is harmless. The Ninth

17   Circuit has applied harmless error analysis in social security cases in a number of contexts. For

18   example, in Stout v. Commissioner of Social Security, 454 F.3d 1050 (9th Cir. 2006), the court

19   stated that the ALJ’s failure to consider uncontradicted lay witness testimony could only be

20   considered harmless “. . . if no reasonable ALJ, when fully crediting the testimony, could have

21   reached a different disability determination.” Id. at 1056; see also Robbins v. Social Security

22   Administration, 466 F.3d 880, 885 (9th Cir. 2006) (citing Stout, 454 F.3d at 1056). Similarly, in

23   Batson v. Commissioner of Social Security, 359 F.3d 1190 (9th Cir. 2004), the court applied

24   harmless error analysis to the ALJ’s failure to properly credit the claimant’s testimony.

25   Specifically, the court held:

26                   However, in light of all the other reasons given by the ALJ for Batson’s
                     lack of credibility and his residual functional capacity, and in light of the
27                   objective medical evidence on which the ALJ relied there was substantial
                     evidence supporting the ALJ’s decision. Any error the ALJ may have
28                   committed in assuming that Batson was sitting while watching television,
                                                           25
 1                  to the extent that this bore on an assessment of ability to work, was in our
                    view harmless and does not negate the validity of the ALJ’s ultimate
 2                  conclusion that Batson’s testimony was not credible.

 3                  Id. at 1197 (citing Curry v. Sullivan, 925 F.2d 1127, 1131 (9th Cir. 1990)).

 4   In Curry, the Ninth Circuit applied the harmless error rule to the ALJ’s error with respect to the

 5   claimant’s age and education. The Ninth Circuit also considered harmless error in the context of

 6   the ALJ’s failure to provide legally sufficient reasons supported by the record for rejecting a

 7   medical opinion. See Widmark v. Barnhart, 454 F.3d 1063, 1069 n.4 (9th Cir. 2006).

 8                  The harmless error standard was applied in Carmickle v. Commissioner, 533 F.3d

 9   1155 (9th Cir. 2008), to the ALJ’s analysis of a claimant’s credibility. Citing Batson, the court

10   stated: “Because we conclude that . . . the ALJ’s reasons supporting his adverse credibility

11   finding are invalid, we must determine whether the ALJ’s reliance on such reasons was harmless

12   error.” See id. at 1162. The court articulated the difference between harmless error standards set

13   forth in Stout and Batson as follows:

14                  . . . [T]he relevant inquiry [under the Batson standard] is not whether the
                    ALJ would have made a different decision absent any error. . . it is whether
15                  the ALJ’s decision remains legally valid, despite such error. In Batson, we
                    concluded that the ALJ erred in relying on one of several reasons in
16                  support of an adverse credibility determination, but that such error did not
                    affect the ALJ’s decision, and therefore was harmless, because the ALJ’s
17                  remaining reasons and ultimate credibility determination were adequately
                    supported by substantial evidence in the record. We never considered what
18                  the ALJ would do if directed to reassess credibility on remand – we
                    focused on whether the error impacted the validity of the ALJ’s decision.
19                  Likewise, in Stout, after surveying our precedent applying harmless error
                    on social security cases, we concluded that “in each case, the ALJ’s
20                  error . . . was inconsequential to the ultimate nondisability determination.”
21                  Our specific holding in Stout does require the court to consider whether the
                    ALJ would have made a different decision, but significantly, in that case
22                  the ALJ failed to provide any reasons for rejecting the evidence at issue.
                    There was simply nothing in the record for the court to review to determine
23                  whether the ALJ’s decision was adequately supported.

24                  Carmickle, 533 F.3d at 1162-63 (emphasis in original; citations omitted).

25                  Thus, where the ALJ’s errs in not providing any reasons supporting a particular

26   determination (i.e., by failing to consider lay witness testimony), the Stout standard applies and

27   the error is harmless if no reasonable ALJ could have reached a different conclusion had the error

28   not occurred. Otherwise, where the ALJ provides analysis but some part of that analysis is
                                                       26
 1   flawed (i.e., some but not all of the reasons given for rejecting a claimant’s credibility are either

 2   legally insufficient or unsupported by the record), the Batson standard applies and any error is

 3   harmless if it is inconsequential to the ultimate decision because the ALJ’s disability

 4   determination nonetheless remains valid.

 5                  In this case, the ALJ provided three legally sufficient vocational findings, two of

 6   which relied on vocational expert testimony and one of which did not because it was based on

 7   application of the Grids. Plaintiff does not challenge the ALJ’s Grids analysis. Therefore,

 8   because the ALJ provided an alternative analysis that was not based on vocational expert

 9   testimony, any error with respect to reliance on vocational expert testimony is inconsequential to

10   the ultimate result and, for this reason, is harmless. See Batson, 359 F.3d at 1197.

11

12                                           IV. CONCLUSION

13                  Based on the foregoing, the court concludes that the Commissioner’s final decision

14   is based on substantial evidence and proper legal analysis. Accordingly, IT IS HEREBY

15   ORDERED that:

16                  1.      Plaintiff’s motion for summary judgment (Doc. 11) is denied;

17                  2.      Defendant’s motion for summary judgment (Doc. 12) is granted;

18                  3.      The Commissioner’s final decision is affirmed; and

19                  4.      The Clerk of the Court is directed to enter judgment and close this file.

20
21

22   Dated: January 4, 2019
                                                          ____________________________________
23                                                        DENNIS M. COTA
24                                                        UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                        27
